DETAILED ACTION
This action is responsive to the communication filed 7/15/21. 
Claims 1-2, 12-13, 19-30 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tiffany Miller on 8/3/21.
Claims 1 and 20 have been amended as follows: 
Claim 1. (Currently amended)    A simultaneous thermal and cooling therapeutic
device, comprising:
said therapeutic device having a donut shape with an outer perimeter edge, said outer perimeter edge of said therapeutic device having a compartment retaining a material having a first temperature;

a layer of material, said layer of material [[is]] being removably connected to said first side of said removable pack, said layer of material [[has]] having a first side located opposite a second side, said layer of material having a substance-free outer perimeter, said layer of material having a first substance having an outer perimeter edge located in close proximity to a second substance having an outer perimeter edge, whereby, said first substance borders said outer perimeter edge of said second substance, said outer perimeter edge of said first substance borders said substance-free outer perimeter of said layer of material;
said first side of said removable pack having a retaining structure configured to retain at least a portion of said layer of material, said retaining structure comprising a U-shaped wall having a flange, said retaining structure forming a pocket having an open window, said at least one flange overlaying at least a portion of said substance-free outer perimeter of said layer of material, said flange being a lip that protrudes from said retaining structure in a direction towards said open window, whereby, said first substance and said second substance are in alignment with said open window when said flange is connected to said substance-free outer perimeter of said layer of material.
Claim 20. (Currently amended) The simultaneous thermal and cooling therapeutic device of claim 147, further comprising said first substance being said second substance being Capsicum Oleoresin in a carrier oil.
Allowable Subject Matter
Claims 1-2, 12-13, 19-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record neither singly nor in combination teach the combined limitations of independent claim 1. 
The closest available prior art is Enderby as presented in the office action dated 5/5/21. However, the claims, now recite a flanged retaining structure for holding a layer of material on the first side of the removable pack. Further, the examiner could find neither teaching nor motivation within the prior art of record that would have led one of ordinary skill in the art at the time that the invention was filed to modify Enderby in order to arrive at this flanged retaining structure. Therefore, claim 1 is allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794